Citation Nr: 0332200	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the RO in 
Togus, Maine, which granted service connection for tinnitus 
and assigned a 10 percent disability rating with an effective 
date of May 22, 2001.  The 10 percent disability rating has 
remained in effect until the instant appeal.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  A review of the claims folder 
reveals that the RO never advised the veteran of the law and 
regulations implementing VCAA.  Furthermore, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the veteran 
was not properly advised of the evidence needed to 
substantiate his claim; that is, once he had submitted a 
"substantially complete application," the RO was required 
to inform him "which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary."  Id.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

The veteran is currently in receipt of a 10 percent rating 
for tinnitus, assigned pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The veteran specifically contends that 
each ear should be separately rated in accordance with 38 
C.F.R. § 4.87, Diagnostic Code 6260.  Reference is made to a 
May 2003 opinion of the VA General Counsel, VAOPGCPREC  2-
2003 (May 22, 2003) which held:  

Diagnostic Code 6260 (currently codified 
at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of 
that date, authorized a single 10% 
disability rating for tinnitus, 
regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus 
for each ear may not be assigned under DC 
6260 or any other diagnostic code.

Effective June 13, 2003, the regulation governing the 
evaluation of tinnitus, 38 C.F.R. § 4.87, Diagnostic Code 
6260, was revised.  The veteran has not been notified of the 
change in law.  The RO must consider the veteran's claim 
under the new criteria of 38 C.F.R. § 4.87, and the RO must 
advise the veteran of the changes in the regulation.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The RO should provide the veteran 
with a copy of the May 22, 2003 opinion 
of VA General Counsel.  Furthermore, 
the veteran should be advised of the 
revisions made under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 that became 
effective June 13, 2003.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
or other legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




